Title: To George Washington from George Clendinen, 11 November 1792
From: Clendinen, George
To: Washington, George



Sir,
Kanhawa County Virginia November the 11th 1792

permit me to Introduce to your particular favr and Respect Our Brother Batis. Dequan, The Kascaska chief, who So early as

the Year eighty One, made his personal appearance with offers Of his decided and determinate Friendship and Affection to the United States, to which he as ever Since adheard with all his nation and those In Alliance with him—King dequan Informs me that he has prevaild upon the Chiefs Of Many Nations to Travel With him to you; with The United Belt of piece To present you, Hoping that we may all become the Same people, Firmly United to Each Others Interests, In the Strictest Tyes Of Friendship Unalterable for ever, Saying That the Americans The French Nation and All the Nations Of Red Men Are the Same people Or that their Receprocal Interest Out to be the Same, King Dequan, will perhaps be Introduced to you by the Honorable Thomas Jefferson Secretary Or prime Minister, to the United States, with whom he Contracted A most Friendly Acquaintance In the Year Eighty One, when he was Governor Of Virginia—Your Excellency will Find very Little Occation for this my letter of Introduction after being Acquainted with he who is the Subject of It as his person and Behavour truely Represent the Greaces and Philantropy Of his mind.
In his endeavours for peace may God of his Infinite Mercy promote, as our Frontiers at present Groan Under the Hard hand of War and Opp[r]ession. I have the Honr to be with great Respect and Esteem your Obt Humble Sevt

Geo. Clendinen

